--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



SECOND SUPPLEMENTAL INDENTURE
 
THIS SECOND SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
May 27, 2009 (the “Effective Date”), is entered into by and among VESTIN REALTY
MORTGAGE II, INC., a Maryland corporation (the “Company”), THE BANK OF NEW YORK
MELLON TRUST COMPANY, NATIONAL ASSOCIATION, a national banking association, as
successor trustee to The Bank of New York Trust Company, National Association
(the “Trustee”), and, solely as to the provisions of Article II, TABERNA
PREFERRED FUNDING VIII, LTD. (“TPF VIII”), TABERNA PREFERRED FUNDING IX, LTD.
(“TPF IX”) and VESTIN II CAPITAL TRUST I (“Vestin Capital”).
 
RECITALS
 
WHEREAS, reference is made to the Junior Subordinated Indenture, dated as of
June 22, 2007, as amended by the First Supplemental Indenture dated as of
February 3, 2009 (as so amended, and as amended by this Supplemental Indenture,
the “Indenture”), by and between the Company and the Trustee.  Capitalized terms
used herein and not defined herein shall have the meanings given to such terms
under the Indenture.
 
WHEREAS, the parties hereto desire to, among other things, amend the Indenture
as of the Effective Date upon the terms and conditions set forth herein to,
among other things:  (a) delete all provisions added by the First Supplemental
Indenture relating to the Letter of Credit, including (i) deleting the
definitions of “Eligible Institution” and “Letter of Credit” from Section 1.1 of
the Indenture, (ii) deleting the Event of Default relating to the Letter of
Credit and (iii) deleting Section 10.12 of the Indenture which set forth the
covenant regarding the Letter of Credit, and (b) adding a provision in Section
3.1(a) of the Indenture that requires the Company to pay modification payments
with respect to the Securities.
 
WHEREAS, the Holders have agreed to waive all defaults and Events of Default
under Section 10.9 of the Indenture for the period commencing as of December 31,
2008 and continuing through the fiscal quarter ending June 30, 2009.
 
WHEREAS, the execution and delivery by the Company of this Supplemental
Indenture has been duly authorized by all requisite company action and all other
action required to make this Supplemental Indenture a valid and binding
instrument has been duly taken and performed.
 
NOW, THEREFORE, in consideration of the foregoing, the Trustee and the Company
are entering into this Supplemental Indenture pursuant to Section 9.2 of the
Indenture as follows:
 
ARTICLE I
 


 
AMENDMENTS TO INDENTURE
 
Section 1.                                Additions and Deletions of
Definitions.  Section 1.1 of the Indenture is amended as follows:
 
(a)           by deleting the defined terms “Eligible Institution” and “Letter
of Credit”
 

 
- 1 -

--------------------------------------------------------------------------------

 

(b)           by adding a defined term “Modification Payment” which shall read
in its entirety as follows:
 
“Modification Payment” has the meaning specified in Section 3.1(a)(ii).
 
Section 2.                                Addition of Requirement to Pay
Modification Payment.  Section 3.1 of the Indenture is amended and restated to
read in its entirety as follows:
 
“SECTION 3.1                                Payment of Principal, Interest and
Fees.
 
(a)           (i)           The unpaid principal amount of the Securities shall
bear interest at a fixed rate equal to 8.75% per annum through the interest
payment date in July 2012 and thereafter at a variable rate of LIBOR plus 3.50%
per annum until paid or duly provided for, such interest to accrue from the
Original Issue Date or from the most recent Interest Payment Date to which
interest has been paid or duly provided for, and any overdue principal, premium,
if any, or Additional Tax Sums and any overdue installment of interest shall
bear Additional Interest at the rate equal to a fixed rate equal to 8.75% per
annum through the interest payment date in July 2012 and thereafter at a
variable rate of LIBOR plus 3.50% per annum compounded quarterly from the dates
such amounts are due until they are paid or funds for the payment thereof are
made available for payment.  The Company may, at its option, prepay the
principal amount of the Securities in whole at any time or in part from time to
time without any prepayment penalties in accordance with the redemption
provisions of Article XI.
 
(ii)           Commencing as of April 30, 2009 and so long as any of the
Securities are outstanding, the Company shall pay a fee of $250,000 per annum
payable quarterly in the amount of $62,500 on each Interest Payment Date (the
“Modification Payment”), which shall be paid to the applicable Holders pro rata
for the benefit of the holders of the Preferred Securities based on the amount
of Preferred Securities owned by such holders.  Any overdue Modification Payment
shall bear Additional Interest at a fixed rate equal to 8.75% per annum through
the interest payment date in July 2012 and thereafter at a variable rate of
LIBOR plus 3.50% per annum compounded quarterly from the dates such amounts are
due until they are paid or funds for the payment thereof are made available for
payment.
 
(b)           Interest, Additional Interest and the Modification Payment, on any
Security that is payable, and is punctually paid or duly provided for, on any
Interest Payment Date shall be paid to the Person in whose name that Security
(or one or more Predecessor Securities) is registered at the close of business
on the Regular Record Date for such interest, except that interest, any
Additional Interest and any Modification Payment payable on the Stated Maturity
(or any date of principal repayment upon early maturity) of the principal of a
Security or on a Redemption Date shall be paid to the Person to whom principal
is paid.  The initial payment of interest on any Security that is issued between
a Regular
 

 
- 2 -

--------------------------------------------------------------------------------

 

Record Date and the related Interest Payment Date shall be payable as provided
in such Security.
 
(c)           Any interest or Modification Payment on any Security that is due
and payable, but is not timely paid or duly provided for, on any Interest
Payment Date for Securities (herein called “Defaulted Interest”) shall forthwith
cease to be payable to the registered Holder on the relevant Regular Record Date
by virtue of having been such Holder, and such Defaulted Interest may be paid by
the Company, at its election in each case, as provided in paragraph (i) or (ii)
below:
 
(i)           The Company may elect to make payment of any Defaulted Interest to
the Persons in whose names the Securities (or their respective Predecessor
Securities) are registered at the close of business on a special record date for
the payment of such Defaulted Interest (a “Special Record Date”), which shall be
fixed in the following manner.  At least thirty (30) days prior to the date of
the proposed payment, the Company shall notify the Trustee in writing of the
amount of Defaulted Interest proposed to be paid on each Security and the date
of the proposed payment, and at the same time the Company shall deposit with the
Trustee an amount of money equal to the aggregate amount proposed to be paid in
respect of such Defaulted Interest or shall make arrangements satisfactory to
the Trustee for such deposit prior to the date of the proposed payment, such
money when deposited to be held in trust for the benefit of the Persons entitled
to such Defaulted Interest.  Thereupon the Trustee shall fix a Special Record
Date for the payment of such Defaulted Interest, which shall be not more than
fifteen (15) days and not less than ten (10) days prior to the date of the
proposed payment and not less than ten (10) days after the receipt by the
Trustee of the notice of the proposed payment.  The Trustee shall promptly
notify the Company of such Special Record Date and, in the name and at the
expense of the Company, shall cause notice of the proposed payment of such
Defaulted Interest and the Special Record Date therefor to be mailed, first
class, postage prepaid, to each Holder of a Security at the address of such
Holder as it appears in the Securities Register not less than ten (10) days
prior to such Special Record Date.  Notice of the proposed payment of such
Defaulted Interest and the Special Record Date therefor having been so mailed,
such Defaulted Interest shall be paid to the Persons in whose names the
Securities (or their respective Predecessor Securities) are registered on such
Special Record Date; or
 
(ii)           The Company may make payment of any Defaulted Interest in any
other lawful manner not inconsistent with the requirements of any securities
exchange or automated quotation system on which the Securities may be listed,
traded or quoted and, upon such notice as may be required by such exchange or
automated quotation system (or by the Trustee if the Securities are not listed),
if, after notice given by the Company to the Trustee of the proposed payment
pursuant to this clause, such payment shall be deemed practicable by the
Trustee.
 

 
- 3 -

--------------------------------------------------------------------------------

 

(d)           Payments of interest on the Securities shall include interest
accrued to but excluding the respective Interest Payment Dates.  During the
Fixed Rate Period, the amount of interest payable shall be computed on the basis
of a 360-day year of twelve 30-day months and the amount payable for any partial
period shall be computed on the basis of the number of days elapsed in a 360-day
year of twelve 30-day months.  Upon expiration of the Fixed Rate Period, the
amount of interest payable for any interest payment period will be computed on
the basis of a 360-day year and the actual number of days elapsed in the
relevant interest period.  The amount of the Modification Fee payable for any
period less than a full calendar quarter shall be computed on the basis of a
360-day year of twelve 30-day months.
 
(e)           Payment of principal of, premium, if any, interest and
Modification Payments on the Securities shall be made in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts.  Payments of principal, premium, if any,
interest and Modification Payments due at the Maturity of such Securities shall
be made at the Place of Payment upon surrender of such Securities to the Paying
Agent and payments of interest and Modification Payments shall be made subject
to such surrender where applicable, by wire transfer at such place and to such
account at a banking institution in the United States as may be designated in
writing to the Paying Agent at least ten (10) Business Days prior to the date
for payment by the Person entitled thereto unless proper written transfer
instructions have not been received by the relevant record date, in which case
such payments shall be made by check mailed to the address of such Person as
such address shall appear in the Security Register.  Notwithstanding the
foregoing, so long as the holder of a Security is the Property Trustee, the
payment of the principal of (and premium, if any), interest (including any
overdue installment of interest and Additional Tax Sums, if any) and
Modification Payments on such Security will be made at such place and to such
account as may be designated by the Property Trustee.
 
(f)           The parties hereto acknowledge and agree that the holders of the
Preferred Securities have certain rights to direct the Company to modify the
Interest Payment Dates and corresponding Redemption Date and Stated Maturity of
the Securities or a portion of the Securities pursuant to the Purchase
Agreement.  In the event any such modifications are made to the Securities or a
portion of the Securities, appropriate changes to the form of Security set forth
in Article II hereof shall be made prior to the issuance and authentication of
new or replacement Securities.  Any such modification of the Interest Payment
Date and corresponding Redemption Date and Stated Maturity with respect to any
Securities or tranche of Securities shall not require or be subject to the
consent of the Trustee.
 
(g)           Subject to the foregoing provisions of this Section 3.1, each
Security delivered under this Indenture upon transfer of or in exchange for or
in
 

 
- 4 -

--------------------------------------------------------------------------------

 

lieu of any other Security shall carry the rights to the Modification Payment
when due and to interest accrued and unpaid, that were carried by such other
Security.”
 
Section 3.                                Modifications to Events of
Default.  Section 5.1 of the Indenture is hereby amended as follows:
 
(a)           Clause (a) of Section 5.1 of the Indenture is amended and restated
to read in its entirety as follows:
 
“(a)           default in the payment of any interest upon any Security,
including any Additional Interest in respect thereof, or any Modification
Payment payable, in each case, when it becomes due and payable, and continuance
of such default for a period of thirty (30) days; or”
 
(b)           Clause (e) of Section 5.1 of the Indenture is amended by adding
the word “or” at the end thereof.
 
(c)           Clause (f) of Section 5.1 of the Indenture is amended by replacing
the “; or” at the end of clause (f) with “.”; and
 
(d)           Clause (g) of Section 5.1 of the Indenture is deleted in its
entirety.
 
Section 4.                                Deletion of Provisions Regarding
Letters of Credit.  Section 10.12 of the Indenture is hereby deleted in its
entirety.
 
ARTICLE II
 


 
WAIVER, CONSENT AND CANCELLATION
 
Section 1.                                Waiver and Consent.  By execution of
this Supplemental Indenture, each of Vestin Capital, as Holder of Preferred
Securities with a Liquidation Amount of $3,750,000, TPF VIII, as Holder of
Preferred Securities with a Liquidation Amount of $28,125,000, and TPF IX, as
Holder of Preferred Securities with a Liquidation Amount of $28,125,000, hereby
(a) waives any existing default that may exist or arise under Section 10.9 of
the Indenture for the calendar quarters ending December 31, 2008 through and
including June 30, 2009, and any such default shall be deemed to have been cured
for every purpose under the Indenture and (b) in accordance with Section 9.2 of
the Indenture, (i) consents to the Trustee and the Company executing and
delivering this Supplemental Indenture, (ii) directs the Trustee to execute and
deliver this Supplemental Indenture and (iii) agrees to and does hereby release
the Trustee for any action taken or to be taken by the Trustee in connection
with its execution and delivery of this Supplemental Indenture and for any
liability or responsibility arising in connection herewith.
 
Section 2.                                   Representations and Warranties.
 
(a)           TPF VIII and TPF IX each hereby represents and warrants for the
benefit of the Company and the trustee that (i) it owns and is the Holder of
Preferred Securities with a Liquidation Amount of $28,125,000; (ii) it has the
authority to execute and deliver this
 

 
- 5 -

--------------------------------------------------------------------------------

 

Supplemental Indenture and to perform or caused to be performed its obligations
under this Article II; and (iii) this Supplemental Indenture has been duly and
validly executed and delivered by it pursuant to all necessary action on its
part and is legal, valid and binding upon and enforceable against it in
accordance with its terms.
 
(b)           The Company hereby represents and warrants for the benefit of TPF
VIII, TPF IX and the Trustee that this Supplemental Indenture has been duly and
validly executed and delivered by the Company and is legal, valid and binding
upon and enforceable against the Company in accordance with its terms.  The
Company hereby represents and warrants for the benefit of the Trustee that the
Company owns and is the Holder of Preferred Securities with a Liquidation Amount
of $3,750,000.
 
Section 3.                                   Cancellation.  The Company, TPF
VIII and TPF IX each acknowledge and agree that substantially concurrently with
the Effective Date, (a) TPF VIII shall transfer Preferred Securities with a
Liquidation Amount of $10,000,000 to the Company in exchange for certain other
securities, (b) TPF IX shall transfer Preferred Securities with a Liquidation
Amount of $10,000,000 to the Company in exchange for certain other securities,
and (c) the Company shall direct that the Preferred Securities described in
subsections (a) and (b) above, as well as the Preferred Securities with a
Liquidation Amount of $3,750,000 owned by the Company, shall be cancelled
substantially concurrently with the Effective Date but no later than three (3)
Business Days thereafter, such that after such Preferred Securities are
cancelled, Preferred Securities with a principal amount of $36,250,000 shall
remain outstanding under the Indenture.  No Modification Fees shall be payable
at any time or on account of any time period accruing prior to the Effective
Date or otherwise to holders of Preferred Securities that are being or to be
cancelled as set forth herein.
 
ARTICLE III
 


 
MISCELLANEOUS
 
Section 1.                                Trustee’s Role.  The Trustee accepts
the trust in this Supplemental Indenture declared and provided upon the terms
and conditions set forth in the Indenture.  The Trustee shall not be responsible
in any manner whatsoever for the validity or sufficiency of this Supplemental
Indenture or the due execution hereof by the Company or for or in respect of the
recitals and statements contained herein, all of which recitals and statements
are made solely by the Company.
 
Section 2.                                No Other Modifications.  Except as
hereby expressly modified, the Indenture and the Securities issued thereunder
are ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect.
 
Section 3.                                Conditions to Effectiveness.  This
Supplemental Indenture, including the amendments to the Indenture effected
hereby, shall become effective as of the date (the “Effective Date”) only upon
the satisfaction of the following conditions:  (i) the delivery of a counterpart
of this Supplemental Indenture duly executed by the Company, Vestin Capital, the
Trustee and TPF VIII and TPF IX, (ii) the delivery of an Opinion of Counsel
relating to this Supplemental Indenture in accordance with Sections 1.2 and 9.3
of the Indenture, (iii) the
 

 
- 6 -

--------------------------------------------------------------------------------

 

delivery of an Officer’s Certificate relating to this Supplemental Indenture in
accordance with Sections 1.2 and 9.3 of the Indenture; (iv) the Company shall
have paid the reasonable costs and expenses (including but not limited to legal
fees) of the Trustee in connection with this Supplemental Indenture and the
closing deliveries contemplated herein.
 
Section 4.                                Counterparts.  This Supplemental
Indenture may be executed in any number of counterparts, each of which shall be
deemed to be an original for all purposes; but such counterparts shall together
be deemed to constitute but one and the same instrument.  The executed
counterparts may be delivered by facsimile transmission or by scanned and
emailed transmission, which facsimile or scanned copies shall be deemed original
copies with originals to follow via overnight courier.
 
Section 5.                                Governing Law.  The laws of the State
of New York shall govern this Supplemental Indenture without regard to the
conflict of law principles thereof (other than Section 5-1401 of the General
Obligations Law).
 
Section 6.                                Interpretation.  In the event of any
inconsistency between the terms and provisions of this Supplemental Indenture
and the Indenture, the terms and provisions of this Supplemental Indenture shall
prevail.
 
[Signature pages follow.]

 
- 7 -

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the day and year first above written.
 
VESTIN REALTY MORTGAGE II, INC.,
as Company
 
By:           /s/ Michael Shustek
Name: Michael Shustek
Title: President and Chief Executive Officer
 
VESTIN II CAPITAL TRUST I


 
By:           /s/ Michael Shustek
Name: Michael Shustek
Title:  Administrative Trustee
 


 

 

--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION,
as Trustee
 
By:          /s/ Bill
Marshall                                                      
        Name:  Bill Marshall
        Title:  Vice President
 

 

--------------------------------------------------------------------------------

 



TABERNA PREFERRED FUNDING VIII, LTD.


 
By:           /s/ Alasdair Foster
    Name:  Alasdair Foster
    Title:    Director
 
TABERNA PREFERRED FUNDING IX, LTD.




By:           /s/ Alasdair Foster
    Name:  Alasdair Foster
    Title:    Director
 



 

--------------------------------------------------------------------------------

 
